COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Floribeth Sandoval Benjume

Appellate case number:     01-22-00042-CR

Trial court case number: 92061-CR

Trial court:               461st District Court of Brazoria County

        Relator, Floribeth Sandoval Benjume, has filed a motion for en banc reconsideration of this
Court’s denial of her petition for writ of mandamus (1) challenging the trial court’s orders quashing
certain subpoenas issued by relator and (2) requesting that we compel the trial court to conduct an
in camera inspection of certain materials. The district court clerk’s docket indicates that since the
filing of the motion for en banc reconsideration, a judgment of conviction was rendered in the
underlying case on July 5, 2022 and relator filed a notice of appeal on the same day. Accordingly,
we order that the district court clerk file a clerk’s record with our Court containing the judgment
of conviction and the notice of appeal by no later than August 5, 2022.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman__________
                               Acting individually


Date: ___July 29, 2022______